Title: From Thomas Jefferson to United States Senate, 25 January 1809
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States.
                     Jan. 25. 1809.
                  
                  I herewith transmit a list of appointments made during the last recess of the Senate, under the act to raise for a limited time an additional military force, signed by the Secretary at War, and I now nominate the same persons for the same appointments then given them.
                  I also nominate Thomas H. Holland of North Carolina to be a Surgeon’s mate in the army of the US.
                  
                     Th: Jefferson 
                     
                     
                  
               